                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    BOY SCOUTS OF AMERICA AND                                   Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                Jointly Administered
                                    Debtors.
                                                                Hearing Date: July __, 2021 at 10:00 a.m. (ET)


                                                                Re: D.I. 5707, 5708 & 5709


               INSURERS’ MOTION FOR ENTRY OF AN ORDER AUTHORIZING
                 FILING UNDER SEAL CERTAIN DOCUMENTS RELATING TO
             INSURERS’ OBJECTIONS TO DEBTORS’ MOTION RELATING TO THE
                         RESTRUCTURING SUPPORT AGREEMENT

             Century Indemnity Company, as successor to CCI Insurance Company, as successor to

Insurance Company of North America and Indemnity Insurance Company of North (collectively,

“Insurers”) file this motion (the “Motion”) seeking entry of an order (the “Proposed Order”),

substantially in the form attached hereto as Exhibit A, (i) authorizing Insurers to file under seal

certain supporting documents identified below (the “Supporting Documents”) related to: (a)

Insurers’ Objection to the Debtors' Motion for Entry of an Order, Pursuant to Sections 363(b) and

105(a) of the Bankruptcy Code, (I) Authorizing the Debtors to Enter Into and Perform Under the

Restructuring Support Agreement and (II) Granting Related Relief; (b) the Declaration of Daniel

Shamah in Support of Century's Objections to the Debtors' Motion for Entry of Order, Pursuant to

Sections 363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing the Debtors to Enter into and

Perform Under the Restructuring Support Agreement and (II) Granting Related Relief (related


1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
      number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
      address is 1325 West Walnut Lane, Irving, Texas 75038.
document(s); and (c) Insurers’ Objection to the Payment of the Coalition's Lawyers in Accordance

with the Debtors' Motion for Entry of an Order, Pursuant to Sections 363(b) and 105(a) of the

Bankruptcy Code, (I) Authorizing the Debtors to Enter Into and Perform Under the Restructuring

Support Agreement, and (II) Granting Related Relief (collectively, the “Confidential

Information”) shall remain under seal and confidential pursuant the Bar Date Order (as defined

below) and shall not be made available to anyone, except to the Court, the Office of the United

States Trustee for the District of Delaware (the “U.S. Trustee”), and the Permitted Parties (as

defined in the Bar Date Order); and (3) granting related relief. In support of the Motion, Hartford

and Century respectfully states as follows:

                                 JURISDICTION AND VENUE

       1.      The United States Bankruptcy Court for the District of Delaware (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware, dated

February 29, 2012. Insurers confirm their consent, pursuant to rule 9013-1(f) of the Local Rules

of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”), to the entry of a final order by the Court in connection with this

Motion to the extent that it is later determined that the Court, absent consent of the parties, cannot

enter final orders or judgments in connection herewith consistent with Article III of the United

States Constitution.

       2.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.      The bases for the relief requested herein are section 107(b) of title 11 of the United

States Code, 11 U.S.C. §§ 101-1532 (as amended, the “Bankruptcy Code”), rule 9018 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Local Rule 9018-1.

                                         BACKGROUND


                                                  2
        4.      On February 18, 2020, The Boy Scouts of America and Delaware BSA, LLC

(together, the “Debtors”) commenced these chapter 11 cases. The Debtors continue to operate

their non-profit organization and manage their properties as debtors in possession pursuant to

sections 1107(a) and 1108 of the Bankruptcy Code. These chapter 11 cases are being jointly

administered for procedural purposes only pursuant to Bankruptcy Rule 1015(b) and Local Rule

1015-1.

        5.      On March 4, 2020, the U.S. Trustee appointed the Tort Claimants’ Committee and

the Creditors’ Committee pursuant to section 1102 of the Bankruptcy Code. On April 24, 2020,

the Court appointed James L. Patton, Jr. as the Future Claimants’ Representative pursuant to

sections 105(a) and 1109(b) of the Bankruptcy Code. On July 24, 2020, the Coalition filed a notice

of appearance in these chapter 11 cases pursuant to section 1109(b) of the Bankruptcy Code. No

trustee or examiner has been appointed in these chapter 11 cases.

        6.      On May 26, 2020, the Court entered the Bar Date Order. The Bar Date Order

provides, in relevant part, that:

        Sexual Abuse Survivor Proofs of Claim submitted by Sexual Abuse Survivors and
        General Proofs of Claim submitted on behalf of minors and by individuals holding
        claims arising from sexual abuse who were at least eighteen (18) years of age at the
        time the sexual abuse began shall be held and treated as confidential by the Claims
        and Noticing Agent, the Debtors, the Debtors’ counsel and retained advisors, and
        any of [the Permitted Parties] to the extent such Permitted Party requests access to
        proofs of claim . . . Furthermore, each Permitted Party shall execute . . . a
        confidentiality agreement . . . by which such Permitted Party agrees to keep the
        information provided in such Sexual Abuse Survivor Proofs of Claim and/or the
        General Proofs of Claim confidential.

Bar Date Order, at ¶ 7(d).

        7.      Because the information contained in the Supporting Documents must remain

confidential pursuant to the Bar Date Order, Insurers seek leave to file under seal the Confidential

Information.



                                                 3
4
                                     RELIEF REQUESTED

       8.       By this Motion, Insurers request entry of the Proposed Order authorizing Insurers

to file the following documents under seal:

             a. Certain portions of the Objection to the Debtors' Motion for Entry of an Order,
                Pursuant to Sections 363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing
                the Debtors to Enter Into and Perform Under the Restructuring Support
                Agreement and (II) Granting Related Relief;

             b. Certain portions of the Declaration of Daniel Shamah in Support of Century's
                Objections to the Debtors' Motion for Entry of Order, Pursuant to Sections 363(b)
                and 105(a) of the Bankruptcy Code, (I) Authorizing the Debtors to Enter into and
                Perform Under the Restructuring Support Agreement and (II) Granting Related
                Relief (related document(s); and

             c. Certain portions of the Insurers’ Objection to the Payment of the Coalition's
                Lawyers in Accordance with the Debtors' Motion for Entry of an Order, Pursuant
                to Sections 363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing the
                Debtors to Enter Into and Perform Under the Restructuring Support Agreement,
                and (II) Granting Related Relief


       9.       In addition, Insurers seek an order directing that the Confidential Information shall

remain under seal and confidential and not be made available to anyone, except to the Court, the

U.S. Trustee, and the Permitted Parties; and (c) granting related relief.

                                      BASIS FOR RELIEF

       10.      Paragraph 7(d) of the Bar Date Order Provides, in relevant part, that:

       Sexual Abuse Survivor Proofs of Claim submitted by Sexual Abuse Survivors and
       General Proofs of Claim submitted on behalf of minors and by individuals holding
       claims arising from sexual abuse who were at least eighteen (18) years of age at the
       time the sexual abuse began shall be held and treated as confidential by the
       Claims and Noticing Agent, the Debtors, the Debtors’ counsel and retained
       advisors, and any of [the Permitted Parties] to the extent such Permitted Party
       requests access to proofs of claim . . . Furthermore, each Permitted Party shall
       execute . . . a confidentiality agreement . . . by which such Permitted Party agrees
       to keep the information provided in such Sexual Abuse Survivor Proofs of
       Claim and/or the General Proofs of Claim confidential.

Bar Date Order, at ¶ 7(d) (emphasis added).



                                                  5
       11.     The Confidential Information includes information related to the substance of

certain proofs of claim and other information regarding the same that must remain confidential.

Accordingly, pursuant to the terms of the Bar Date Order, Insurers request leave to file the

Confidential Information under seal.

               CERTIFICATION PURSUANT TO LOCAL RULE 9018-1(d)

       12.     Pursuant to Local rule 9018-1(f), counsel for Insurers certify that they believe that

above-described documents should be sealed in their entirety. Insurers will publicly file redacted

copies of the sealed documents after consultation with counsel for Debtors and the United States

Trustee’s Office.

                                         CONCLUSION

       WHEREFORE, Hartford and Century respectfully request that the Court enter the

Proposed Order, substantially in the form, attached hereto as Exhibit A, granting the relief

requested herein and such other relief as the Court deems appropriate under the circumstances.




                                                 6
Dated: July 22, 2021       Respectfully Submitted,

                           By:    /s/ Stamatios Stamoulis
                                 Stamatios Stamoulis (No. 4606)

                           STAMOULIS & WEINBLATT LLC
                           800 N. West Street
                           Third Floor
                           Wilmington, Delaware 19801
                           Telephone: (302) 999-1540
                           Facsimile: (302) 762-1688

                           O’MELVENY & MYERS LLP
                           Tancred Schiavoni (pro hac vice)
                           Daniel Shamah (pro hac vice)
                           Times Square Tower
                           7 Times Square
                           New York, New York 10036-6537
                           Telephone: 212 326 2000
                           Facsimile: 212 326 2061
                           Counsel for Century Indemnity Company, as
                           successor to CCI Insurance Company, as
                           successor to Insurance Company of North
                           America and Indemnity Insurance Company
                           of North America




                       7
 EXHIBIT A

Proposed Order
                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                          Chapter 11

    BOY SCOUTS OF AMERICA AND                                       Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                    Jointly Administered
                                    Debtors.
                                                                    Re: D.I._____ &______


     ORDER AUTHORIZING INSURERS’ MOTION TO FILE UNDER SEAL CERTAIN
    DOCUMENTS RELATING TO INSURERS’ MOTION TO COMPEL AND INSURERS’
     OBJECTIONS TO DEBTORS’ MOTION RELATING TO THE RESTRUCTURING
                          SUPPORT AGREEMENT

             Upon the motion (the “Motion”)2 of Century Indemnity Company, as successor to CCI

Insurance Company, as successor to Insurance Company of North America and Indemnity

Insurance Company of North America, (collectively, “Insurers”) seeking entry of an order for entry

of an order (this “Order”) (i) authorizing the Insurers to file under seal the Confidential

Information; (ii) directing that the Confidential Information shall remain under seal and

confidential pursuant to the terms of Bar Date Order entered in these cases and not be made

available to anyone, except to the Court, the U.S. Trustee, and the Permitted Parties; and

(iii) granting related relief; all as more fully set forth in the Motion; and this Court having

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware, dated

February 29, 2012; and that this Court may enter a final order consistent with Article III of the


1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
      number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
      address is 1325 West Walnut Lane, Irving, Texas 75038.

2
      Capitalized terms used but not otherwise defined herein shall have the meanings given to them in the Motion.
United States Constitution; and this Court having found that venue of this proceeding and the

Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having

found that Insurers’ notice of the Motion and opportunity for a hearing on the Motion were

appropriate under the circumstances and no other notice need be provided; and this Court having

reviewed the Motion; and this Court having determined that the legal and factual bases set forth in

the Motion establish just cause for the relief granted herein; and upon all of the proceedings had

before this Court; and after due deliberation and sufficient cause appearing therefor,

       IT IS HEREBY ORDERED THAT:

       1.      The Motion is granted as set forth herein.

       2.      Insurers are authorized to file the Confidential Information under seal, subject to

further order of the Court, pursuant to sections 105(a) and 107(b) of the Bankruptcy Code,

Bankruptcy Rule 9018, and Local Rule 9018-1.

       3.      Except upon further order of the Court, the Confidential Information shall remain

under seal, and shall not be made available to anyone, except that copies of the Confidential

Information shall be provided to the Court and the U.S. Trustee on a confidential basis and, upon

request, to the Permitted Parties on a confidential basis. Such parties shall be bound by this Order

and shall at all times keep the Confidential Information strictly confidential and shall not disclose

the Confidential Information to any party whatsoever.

       4.      Insurers and any other party authorized to receive the Confidential Information

pursuant to this Order shall, subject to Local Rule 9018-1(c) and without further order of the Court,

redact specific references to the Confidential Information from any and all pleadings filed on the

public docket maintained in these chapter 11 cases.




                                                 2
       5.      This Order is without prejudice to the rights of any party in interest to seek to unseal

and make public any portion of the material filed under seal.

       6.      Insurers are authorized to take all actions necessary to effectuate the relief granted

pursuant to this Order in accordance with the Motion.

       7.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




                                                       ____________________________________

                                                               United States Bankruptcy Judge




                                                  3
